Title: To Thomas Jefferson from William McIntosh, 3 November 1805
From: McIntosh, William
To: Jefferson, Thomas


                  
                     Citty Washington 3d Novr 1805
                  
                  We the Chiefs of the muscoge nation address our selves to our freind Brother and father the President of the U: States—in replye to his fatherly and freindly talk to us Yesterday—The head men of our nation that Still remain alive have appointed us six men to take this long Journey to come on to you to converse on business of importance to our nation. our orders from the great Cheifs of our nation was to see the Great heads of the American countrey face to face and to talk over the business respecting the Sale of land and if we could settle it to the Satisfaction of both nations, to doe it before we return’d—We the Chiefs have considered on What you mention respecting Cattle and all other Stock not Knowing the consequence of marked trees as a line to Stop them from crossing over You mention to us that you wish to have Ockmulge as a boundary line between the red people and the Whites up ockmulge as high as the first fork Called ulekophan and across from that to finie holliwe on oconee and from that down to the Juncktion of the two above mentioned rivers this is a large track of land and valueable land 
                  The Chiefs of our nation at a meeting agreed to Sell this land and thought they had sold it but they have found Since that some of the Great men of the American Goverment Considered the price we were to have for it too great, they Judge perhaps from our fore fathers formerly as the we find Since we have grown up partely Gave their land away we now find they have gave so much of it away we have but little left for to set down on—we now begin to Know the value of land— but when it is almost too late we have Young half breed men now grown up amongst us that have learning that have ban taught the value of land we have full blooded red men amongst us that converse with the white people who have made them fully acquainted with the value of any Kind of land from the pine land to the best river Swamp land— This land we are aboute Setting is a long Extensive peice of ground it is we Know above one hundred miles from the upper End to the lower and a great distance a cross in many places a number of fine Streems of watter for Saw mils or any other kind of mills on the river Swamp a great deal of fine Cyprus white oake Ceader and other usefull wood to the white people the most of the prinsipal Chiefs of our nation on reflection and inquireing into the value of Such land, have found and appear to be convince’d that what they Sold the land at was not half the value of it—we the Chiefs here presant Consider that if you the white people had such a track of land to dispose of and that the red people had to buye it of you, you we are convince’d would not let us have it withoute you got the full value for it—it will be destressing our countrey to part with there land for Less than the value as there is Still a little game Bare doe and Turkeys left on it—One great point we wish to mention with respect to making Okmulgee the boundary—when by treaty with our freind and Father Genle. Washington we made Oconee the boundary line he to befreind us put troops down at fort Wilkinson to restrain bad white people from incraching on our rites Still ere long the whites had there Salt logs and cowpens on our side the river likewise there Stocks of hogs There hunters over on our land night and day before we sold the land at the treaty at fort Wilkinson, the grass and Cane was nearly all destroyed for ten or fifteen miles back from fort Wilkinson up to the high Sholes of Appolalihe. 
                  we mention this that you the Great men our freinds in this countrey that wish us well may form an idea how it will perhaps be withoute Your interferrence when Ockmulge is the boundary it is a very Shole river in many places, cattle will goe into the Sholes to feed on the Salt grass and of course walk up the bank on the indian side. when some of our red people see that they will say its to be the Same as on Ocone and perhaps kill them, this we are Sure will be the case now how are Stock to be Kept from Goeing a cross the river more than a marked line—Another matter on the Same head is our red people are setled on flint river there cattle already range near Ockmulga Espesally in the winter in this case if the Cattle belonging to the whites on East side of ockmugee suffer there cattle to come a cross there cattle and ours of course will mix and when that happens the Whites will be very apt to drive Some of our cattle to their Side our red people of course will retalliate wich we must Expect will be producttive of bad consequences 
                  You mentioned to us respecting a broad road through our nation we have considered seariously on that head we are fully acquainted with the dispositions of our bad people we fear it would be attended with bad consequences to our nation Oweing to the hostile acts might be commited by our ungovernable people, we likewise consider that we the four nations have gave you a free priveledge down the Tensee river likewise a road through the Chakesaw and Chacktaw nation wich we hope will be Suficient for a wile till we can bring our red people to understand things better—Still as our freinds and brothers the white people pass daily through our land on the little blind paths we have in our land we wish them to doe so Still and were Ever they find good grass or cane for there horses to turn them oute and let them feed till they want them again and when they come to any of our towns or Villeages exchange any little things they can Spare for corn or any other articles our red people can supplye them with. This we wish to see goe on and will doe all we can to accommedate travelers wich we hope will be Suficient to plese our white freinds till we have it in our powers to bring the business aboute of a road through our Countrey 
                  What you say to us with respect to farming raising Stock Spining and waveing we Know is rite and we are sensable it will work on for our good the articles you our fathers Brothers and freinds the white people assist us with we are thankfull to you for and its pleaseing to us to find that the great White people of this countrey have Such freindly wishes towards we poor red people the good white people called Quakers were so good as to send us some good farming tooles once wich we are thankfull to them for and found the articles they sent us very usefull amongst us—
                  This is all we have to say at presant to our fathers the heads of the U: States. We point oute to them our difficultys in our presant situation and look up to them to put us rite when they have seen this and Give us their Oppinions on the various points we Relate to them we hope we shall be able to answer them further—
                  
                  
                     Speech by Alx. Cornell
                     Wm. McIntosh 
                     
                     
                        Tms. Barnard Intr.
                  
               